UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-8070



In Re: JAMES OTIS KELLEY,

                                                          Petitioner.




       On Petition for Writs of Mandamus and Prohibition.
                        (CA-94-2295-MJG)

Submitted:   January 11, 1996             Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

James Otis Kelley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner has filed a petition for a writ of mandamus and a

writ of prohibition in this court to order the district court to

reverse itself in an action in which the district court denied re-

lief to Petitioner. Mandamus, however, cannot serve as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). Accordingly, while we grant leave to proceed in forma pau-

peris, we grant the motions to deny the petition for the writ of

mandamus and for a writ of prohibition. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2